AGREEMENT


CONCERNING THE EXCHANGE OF SECURITIES


BY AND AMONG


GEOBIO ENERGY, INC.


AND


ENVIROPLASTICS CORPORATION AND


THE SECURITY HOLDERS OF ENVIROPLASTICS CORPORATION
INDEX


ARTICLE I – Exchange of Securities
  2    
1.1
Issuance of Securities
  2
1.2
Exemption from Registration
  2      
ARTICLE II – Representations and Warranties of EnviroPlastics Corporation
  2    
2.1
Organization
  2
2.2
Capital
  2
2.3
Subsidiaries
  2
2.4
Directors and Executive Officers
  2
2.5
Financial Statements
  2
2.6
Absence of Changes
  3
2.7
Absence of Undisclosed Liabilities
  3
2.8
Tax Returns
  3
2.9
Investigation of Financial Condition
  3
2.10
Intellectual Property Rights
  3
2.11
Compliance with Laws
  3
2.12
Litigation
  3
2.13
Authority
  3
2.14
Ability to Carry Out Obligations
  3
2.15
Full Disclosure
  3
2.16
Assets
  3
2.17
Material Contracts
  3
2.18
Indemnification
  3
2.19
Criminal or Civil Acts
  3
2.20
Restricted Securities
  3      
ARTICLE III – Representations and Warranties of GeoBio Energy, Inc.
  4      
3.1
Organization
  4
3.2
Capital
  4
3.3
Subsidiaries
  4
3.4
Directors and Executive Officers
  4
3.5
Financial Statements
  4
3.6
Financing
  4
3.7
Absence of Changes
  4
3.8
Absence of Undisclosed Liabilities
  4
3.9
Tax Returns
  4
3.10
Investigation of Financial Condition
  4
3.11
Intellectual Property Rights
  4
3.12
Compliance with Laws
  4
3.13
Litigation
  4
3.14
Authority
  4
3.15
Ability to Carry Out Obligations
  5
3.16
Full Disclosure
  5
3.17
Assets
  5
3.18
Material Contracts
  5
3.19
Indemnification
  5
3.20
Criminal or Civil Acts
  5      
ARTICLE IV – Covenants Prior to the Closing Date
  5    
4.1
Investigative Rights
  5
4.2
Conduct of Business
  5
4.3
Confidential Information
  5
4.4
Notice of Non-Compliance
  5      
ARTICLE V – Conditions Precedent to GeoBio Energy, Inc.’ Performance
  5      
5.1
Conditions
  5
5.2
Accuracy of Representations
  6
5.3
Performance
  6
5.4
Absence of Litigation
  6
5.5
Officer’s Certificate
  6
5.6
Corporate Action
  6
5.7
Acceptance of Financial Statements
  6      
ARTICLE VI – Conditions Precedent to EnviroPlastics Corporation’s Performance
  6      
6.1
Conditions
  6
6.2
Accuracy of Representations
  6
6.3
Performance
  6
6.4
Absence of Litigation
  6
6.5
Officer’s Certificate
  6
6.6
Payment of Liabilities
  6
6.7
Directors of GeoBio
  6
6.8
Officers of GeoBio
  6      
ARTICLE VII – Closing
  6      
7.1
Closing
  6      
ARTICLE VIII – Covenants Subsequent to the Closing Date
  7      
8.1
Registration and Listing
  7      
ARTICLE IX – Miscellaneous
  7      
9.1
Captions and Headings
  7
9.2
No Oral Change
  7
9.3
Non-Waiver
  7
9.4
Time of Essence
  7
9.5
Entire Agreement
  7
9.6
Choice of Law
  7
9.7
Counterparts
  7
9.8
Notices
  7
9.9
Binding Effect
  7
9.10
Mutual Cooperation
  7
9.11
Finders
  7
9.12
Announcements
  8
9.13
Expenses
  8
9.14
Survival of Representations and Warranties
  8
9.15
Exhibits
  8
9.16
Unwinding, Termination, Amendment and Waiver
  8        
Exhibits
       
1.1
EP Security Holders
 
1.2
EP Subscription Agreements
 
2.5
Financial Statements for EP(if available)
 
2.7
EP Liability Schedule
 
2.8
Provisions for taxes (if any)
 
2.16
Assets of EP
 
2.17
Material Contractsof EP
 
3.5
Financial Statements for GeoBio
 
3.8
GeoBio provisions for Tax Returns(if any)
 
3.17
Material Contracts for GeoBio
       

 
1

--------------------------------------------------------------------------------

 


MERGER BY SHARE EXCHANGE
AGREEMENT


THIS AGREEMENT (“Agreement”) is made this ___  day of March 2009, by and between
GeoBio Energy, Inc. a Colorado corporation (“GeoBio”), EnviroPlastics
Corporation, a Nevada corporation (“EP”) and the security holders of EP (the “EP
Security Holders”) who are listed on Exhibit 1.1 hereto.


WHEREAS, GeoBio desires to acquire all of the issued and outstanding common
stock of EP (“EP Stock”) from the EP Security Holders in exchange for common
stock of GeoBio; and


WHEREAS, all of the EP Security Holders agree to exchange one hundred percent
(100%) of the EP Stock they hold in EP for such share amount which equals ninety
percent (90%) of the issued and outstanding shares of GeoBio common stock  at
the time of the Closing (defined below) of this Agreement (the “Shares”).


NOW, THEREFORE, in consideration of the mutual promises, covenants and
representations contained herein, the parties hereto agree as follows:


ARTICLE I
Exchange of Securities


1.1           Issuance of Securities. Subject to the terms and conditions of
this Agreement, GeoBio agrees to issue and exchange the Shares for one hundred
percent (100%) of the issued and outstanding EP Stock held by the EP Security
Holders.  All GeoBio Shares will be issued directly to the EP Security Holders
on the Closing Date (as hereinafter defined), pursuant to the schedule set forth
in Exhibit 1.1. Upon Closing (defined in Section 7.1), GeoBio shall issue to the
existing EP Security Holders the Shares (ninety percent (90%) of the issued and
outstanding shares of GeoBio common stock at the time of the Closing (defined
below) of this Agreement).


1.2           Exemption from Registration. The parties hereto intend that all
GeoBio common stock to be issued to the EP Security Holders shall be exempt from
the registration requirements of the Securities Act of 1933, as amended (the
“Securities Act”), pursuant to Section 4(2) and/or Regulation D of the
Securities Act and rules and regulations promulgated thereunder.  In furtherance
thereof, each of the EP Security Holders will execute and deliver to GeoBio
subscription agreements for the Shares, a copy of which is attached as Exhibit
1.2, on the Closing date of this Agreement (the “Closing Date”).


 


ARTICLE II
Representations and Warranties of EP


EP hereby represents and warrants to GeoBio that:


2.1           Organization. EP is a corporation duly organized, validly existing
and in good standing under the laws of Nevada, has all necessary corporate
powers to own its properties and to carry on its business as now owned and
operated by it, and is duly qualified to do business and is in good standing in
each of the states where its business requires qualification.


2.2           Capital. EP will deliver 100% of its issued and outstanding stock,
subscriptions, options, rights, warrants, debentures, instruments, convertible
securities or convertible preferred stock and/or common stock equivalents, or
other agreements or commitments obligating EP to issue any additional EP Stock
of any class, which shall equal thirty five million (35,000,000) shares of
common stock, on a fully diluted basis.  There shall be no outstanding preferred
stock of EP at the time of the Closing.


2.3           Subsidiaries. EP currently does not own any subsidiaries.


2.4           Directors and Executive Officers. The names and titles of the
directors and executive officers of EP are as follows:




Name
 
Position
 
Geoff Meagher
 
 
Chief Executive Officer, Director
 
David J. Moore
 
 
President, Director
 
Gary DeLaurentiis
 
 
Chief Operations Officer, Director
 
David M. Otto
 
 
Secretary, Director
     



2.5           Financial Statements. Unless otherwise provided herein as Exhibit
2.5, EP represents that it shall have the ability to provide and shall produce,
within forty-five (45) days of Closing, financial statements consisting of a
balance sheet and a related statements of income and cash flow for (I) the prior
two (2) fiscal years (or for the period since inception of the Company, if less
than two years), (II) for the quarters subsequent to the most recent fiscal year
and (III) for the period subsequent to the most recent quarter if material
changes have occurred (the “EP Financial Statements”), which fairly represent
the financial condition of EP as of the respective dates and for the periods
involved, and such statements shall be prepared in accordance with generally
accepted accounting principles (GAAP).  The EP Financial Statements shall state
Zero Dollars ($0) of debt-related liabilities.
 
2

--------------------------------------------------------------------------------

 
 
2.6           Absence of Changes. Since December 31, 2008, there has not been
any material change in the financial condition or operations of EP, except as
contemplated by this Agreement.  As used throughout this Agreement, “material”
means:  Any change or effect (or development that, insofar as can be reasonably
foreseen, is likely to result in any change or effect) that causes substantial
increase or diminution in the business, properties, assets, condition (financial
or otherwise) or results of operations of a party.  Taken as a whole, material
change shall not include changes in national or international economic
conditions or industry conditions generally; changes or possible changes in
statutes and regulations applicable to a party; or the loss of employees,
customers or suppliers by a party as a direct or indirect consequence of any
announcement relating to this transaction.


2.7           Absence of Undisclosed Liabilities. As of the Closing Date, EP
shall not have any material debt, liability or obligation of any nature, whether
accrued, absolute, contingent or otherwise, and whether due or to become due,
that is not reflected in the EP Liability Schedule, attached as Exhibit 2.7.


2.8           Tax Returns. EP has filed all federal, state and local tax returns
required by law and has paid all taxes, assessments and penalties due and
payable. The provisions for taxes, if any, reflected in Exhibit 2.8 are adequate
for the periods indicated.  There are no present disputes as to taxes of any
nature payable by EP.


2.9           Investigation of Financial Condition. Without in any manner
reducing or otherwise mitigating the representations contained herein, GeoBio,
its legal counsel and accountants shall have the opportunity to meet with EP’s
accountants and attorneys to discuss the financial condition of EP during
reasonable business hours and in a manner that does not interfere with the
normal operation of EP’s business.  EP shall make available to GeoBio all books
and records of EP.


2.10           Intellectual Property Rights. EP owns or has the right to use all
trademarks, service marks, trade names, copyrights and patents material to its
business.


2.11           Compliance with Laws. To the best of EP’s knowledge, EP has
complied with, and is not in violation of, applicable federal, state or local
statutes, laws and regulations, including federal and state securities laws,
except where such non-compliance would not have a material adverse impact upon
its business or properties.


2.12           Litigation. EP is not a defendant in any suit, action,
arbitration or legal, administrative or other proceeding, or governmental
investigation which is pending or, to the best knowledge of EP, threatened
against or affecting EP or its business, assets or financial condition.  EP is
not in default with respect to any order, writ, injunction or decree of any
federal, state, local or foreign court, department, agency or instrumentality
applicable to it.  EP is not engaged in any material litigation to recover
monies due to it.
 
2.13           Authority. The Board of Directors of EP has authorized the
execution of this Agreement and the consummation of the transactions
contemplated herein, and EP has full power and authority to execute, deliver and
perform this Agreement, and this Agreement is a legal, valid and binding
obligation of EP and is enforceable in accordance with its terms and
conditions.  A majority of EP Security Holders have agreed to and have approved
the terms of this Agreement and the exchange of securities contemplated hereby.


2.14           Ability to Carry Out Obligations. The execution and delivery of
this Agreement by EP and the performance by EP of its obligations hereunder in
the time and manner contemplated will not cause, constitute or conflict with or
result in (a) any breach or violation of any of the provisions of or constitute
a default under any license, indenture, mortgage, instrument, article of
incorporation, bylaw, or other agreement or instrument to which EP is a party,
or by which it may be bound, nor will any consents or authorizations of any
party other than those hereto be required, (b) an event that would permit any
party to any agreement or instrument to terminate it or to accelerate the
maturity of any indebtedness or other obligation of EP, or (c) an event that
would result in the creation or imposition of any lien, charge or encumbrance on
any asset of EP.


2.15           Full Disclosure. None of the representations and warranties made
by EP herein or in any exhibit, certificate or memorandum furnished or to be
furnished by EP, or on its behalf, contains or will contain any untrue statement
of material fact or omit any material fact the omission of which would be
misleading.


2.16           Assets. EP’s assets shall be fully included in Exhibit 2.16
attached hereto no later than the Closing Date, and such assets are not subject
to any claims or encumbrances except as indicated in Schedule 2.16,
respectively.


2.17           Material Contracts. A list of EP’s material contracts shall be
attached hereto as Exhibit 2.17 no later than the Closing Date, and such
contracts shall be made available for inspection within five (5) days prior to
Closing.


2.18           Indemnification. EP agrees to indemnify, defend and hold GeoBio
harmless against and in respect of any and all claims, demands, losses, costs,
expenses, obligations, liabilities, damages, recoveries and deficiencies,
including interest, penalties and reasonable attorney fees asserted by third
parties against GeoBio which arise out of, or result from (i) any breach by EP
in performing any of its covenants or agreements under this Agreement or in any
schedule, certificate, exhibit or other instrument furnished or to be furnished
by EP under this Agreement, (ii) a failure of any representation or warranty in
this Article II or (iii) any untrue statement made by EP in this Agreement.
 
2.19           Criminal or Civil Acts. For the period of five years prior to the
execution of this Agreement, no executive officer, director or principal
stockholder of EP has been convicted of a felony crime, filed for personal
bankruptcy, been the subject of a Commission or NASD judgment or decree, or is
currently the subject to any investigation in connection with a felony crime or
Commission or NASD proceeding.


2.20           Restricted Securities.  EP and the EP Security Holders
acknowledge that all of the GeoBio Shares issued by GeoBio are restricted
securities and none of such securities may be sold or publicly traded except in
accordance with the provisions of the Securities Act.
 
3

--------------------------------------------------------------------------------

 




ARTICLE III
Representations and Warranties of GeoBio


GeoBio represents and warrants to EP the following to be true currently or shall
be true as of the Closing Date:


3.1           Organization. GeoBio is a corporation duly organized, validly
existing and in good standing under the laws of Colorado, has all necessary
corporate powers to carry on its business, and is duly qualified to do business
and is in good standing in each of the states where its business requires
qualification.
 
3.2           Capital. The authorized capital stock of GeoBio:


(a) consists of two hundred million (200,000,000) shares of no par value common
stock, of which approximately forty four million (44,000,000) shares are
currently outstanding.  Zero (0) shares of no par value preferred stock, five
million (5,000,000) of which are authorized and none of which currently are
outstanding. All of the outstanding common stock is duly and validly issued,
fully paid and non-assessable. Currently, warrants to issue approximately five
million five hundred eighteen thousand five hundred fifty three (5,518,553)
shares of common stock remain outstanding.  There are no other outstanding
subscriptions, rights, debentures, instruments, convertible securities or other
agreements or commitments obligating GeoBio to issue any additional shares of
its capital stock of any class; and


(b) shall, on the Closing Date, consist approximately of five hundred million
(500,000,000) shares of capital stock, forty million (40,000,000) of which shall
be issued and outstanding, twenty five million (25,000,000) shares preferred
stock and none of which shall be issued and outstanding.  GeoBio shall undertake
all necessary steps to effect a recapitalization to implement this capital
structure.
 
3.3           Subsidiaries. GeoBio does not have any subsidiaries or own any
interest in any other enterprise.


3.4           Directors and Officers.


(a) The name and title of the director and executive officer of GeoBio are as
follows:
Name
 
 
Position
Gary M. DeLaurentiis
 
 
Director
Alan Chaffee
 
 
Director
David M. Otto
 
 
Director



(b)           Upon the Closing Date, GeoBio shall appoint up to two (2)
additional EP designees to the board of directors.


3.5           Financial Statements. The EDGAR database of the SEC contains
Exhibit 3.5 hereto the audited financial statements of GeoBio through the fiscal
year ended September 30, 2008 and quarterly statements through June 30, 2008
(the “GeoBio Financial Statements”) These GeoBio Financial Statements have been
prepared in accordance with generally accepted accounting principles and
practices consistently followed by GeoBio throughout the period indicated, and
fairly present the financial position of GeoBio as of the date of the balance
sheet included in the GeoBio Financial Statements and the results of operations
for the period indicated. GeoBio shall bring its filings current within ninety
(90) days following the Closing Date.


3.6           Financing.  No later than ninety (90) days following the Closing
Date, GeoBio shall have properly secured and received financing in connection
with this Agreement in the amount of no less than Five Hundred Thousand U.S.
Dollars ($500,000) (the “Financing”).  In the event that GeoBio has not properly
secured nor received the Financing, this Agreement shall be immediately unwound,
cancelled and terminated in accordance with Section 9.16 herein below, and both
parties returned to the state and condition as of the date of this Agreement,
less expenses incurred.


3.7           Absence of Changes. Since June 30, 2008, there has not been any
material change in the financial condition or operations of GeoBio, except as
publically filed with the Securities and Exchange Commission or contemplated by
this Agreement.  As used throughout this Agreement, “material” means:  Any
change or effect (or development that, insofar as can be reasonably foreseen, is
likely to result in any change or effect) that causes substantial increase or
diminution in the business, properties, assets, condition (financial or
otherwise) or results of operations of a party.  Taken as a whole, material
change shall not include changes in national or international economic
conditions or industry conditions generally; changes or possible changes in
statutes and regulations applicable to a party; or the loss of employees,
customers or suppliers by a party as a direct or indirect consequence of any
announcement relating to this transaction.
 
3.8           Absence of Undisclosed Liabilities. As of the Closing Date, GeoBio
shall not have any material debt, liability or obligation of any nature, whether
accrued, absolute, contingent or otherwise, and whether due or to become due,
that is not reflected in the GeoBio Financial Statements.


3.9           Tax Returns. GeoBio has, or as of the Closing Date shall have,
filed all federal, state and local tax returns required by law and have paid all
taxes, assessments and penalties due and payable. The provisions for taxes, if
any, reflected in Exhibit 3.8 are adequate for the periods indicated.  There are
no present disputes as to taxes of any nature payable by GeoBio.


3.10           Investigation of Financial Condition. Without in any manner
reducing or otherwise mitigating the representations contained herein, EP, its
legal counsel and accountants shall have the opportunity to meet with GeoBio’s
accountants and attorneys to discuss the financial condition of GeoBio during
reasonable business hours and in a manner that does not interfere with the
normal operation of GeoBio’s business.  GeoBio shall make available to EP all
books and records of GeoBio.


3.11           Intellectual Property Rights. GeoBio has no trademarks, service
marks, trade names, copyrights or filed patents material to its business.


3.12           Compliance with Laws. To the best of GeoBio’s knowledge, GeoBio
has complied with, and is not in violation of, applicable federal, state or
local statutes, laws and regulations, including federal and state securities
laws, except where such non-compliance would not have a material adverse impact
upon its business or properties.
 
4

--------------------------------------------------------------------------------

 


3.13           Litigation. GeoBio is not a defendant in any suit, action,
arbitration or legal, administrative or other proceeding, or governmental
investigation which is pending or, to the best knowledge of GeoBio, threatened
against or affecting GeoBio or its business, assets or financial
condition.  GeoBio is not in default with respect to any order, writ, injunction
or decree of any federal, state, local or foreign court, department, agency or
instrumentality applicable to it.  GeoBio is not engaged in any material
litigation to recover monies due to it.
 
3.14           Authority. The Board of Directors of GeoBio has authorized the
execution of this Agreement and the consummation of the transactions
contemplated herein, and GeoBio has full power and authority to execute, deliver
and perform this Agreement, and this Agreement is a legal, valid and binding
obligation of GeoBio and is enforceable in accordance with its terms and
conditions.
 
3.15           Ability to Carry Out Obligations. The execution and delivery of
this Agreement by GeoBio and the performance by GeoBio of its obligations
hereunder in the time and manner contemplated will not cause, constitute or
conflict with or result in (a) any breach or violation of any of the provisions
of or constitute a default under any license, indenture, mortgage, instrument,
article of incorporation, bylaw, or other agreement or instrument to which
GeoBio is a party, or by which it may be bound, nor will any consents or
authorizations of any party other than those hereto be required, (b) an event
that would permit any party to any agreement or instrument to terminate it or to
accelerate the maturity of any indebtedness or other obligation of GeoBio, or
(c) an event that would result in the creation or imposition of any lien, charge
or encumbrance on any asset of GeoBio.


3.16           Full Disclosure. None of the representations and warranties made
by GeoBio herein or in any exhibit, certificate or memorandum furnished or to be
furnished by GeoBio, or on its behalf, contains or will contain any untrue
statement of material fact or omit any material fact the omission of which would
be misleading.


3.17           Assets. GeoBio assets are or shall be prior to the Closing Date,
fully included in Exhibit 3.5 and are not subject to any claims or encumbrances
except as indicated in Exhibit 3.5.


3.18           Material Contracts. A list of GeoBio’s material contracts are
attached hereto as Exhibit 3.17, and such contracts shall be made available for
inspection within five (5) days prior to Closing.


                3.19           Indemnification. GeoBio agrees to indemnify,
defend and hold EP harmless against and in respect of any and all claims,
demands, losses, costs, expenses, obligations, liabilities, damages, recoveries
and deficiencies, including interest, penalties and reasonable attorney fees
asserted by third parties against EP which arise out of, or result from (i) any
breach by GeoBio in performing any of its covenants or agreements under this
Agreement or in any schedule, certificate, exhibit or other instrument furnished
or to be furnished by GeoBio under this Agreement, (ii) a failure of any
representation or warranty in this Article III or (iii) any untrue statement
made by GeoBio in this Agreement.


3.20           Criminal or Civil Acts. For the period of five (5) years prior to
the execution of this Agreement, no executive officer, director or principal
stockholder of GeoBio has been convicted of a felony crime, filed for personal
bankruptcy, been the subject of a Commission or Financial Industry Regulatory
Authority (FINRA) judgment or decree, or is currently the subject to any
investigation in connection with a felony crime or Commission or FINRA
proceeding.
 
ARTICLE IV
Covenants Prior to the Closing Date
 
                4.1           Investigative Rights. Prior to the Closing Date,
each party shall provide to the other party, and such other party’s counsel,
accountants, auditors and other authorized representatives, full access during
normal business hours and upon reasonable advance written notice to all of each
party’s properties, books, contracts, commitments and records for the purpose of
examining the same.  Each party shall furnish the other party with all
information concerning each party’s affairs as the other party may reasonably
request.  If during the investigative period one party learns that a
representation of the other party was not accurate, no such claim may be
asserted by the party so learning that a representation of the other party was
not accurate.


4.2           Conduct of Business. Prior to the Closing Date, each party shall
conduct its business in the normal course and shall not sell, pledge or assign
any assets without the prior written approval of the other party, except in the
normal course of business.  Neither party shall amend its Articles of
Incorporation or Bylaws (except as may be described in this Agreement), declare
dividends, redeem or sell stock or other securities.  Neither party shall enter
into negotiations with any third party or complete any transaction with a third
party involving the sale of any of its assets or the exchange of any of its
common stock.


4.3           Confidential Information.  Each party will treat all non-public,
confidential and trade secret information received from the other party as
confidential, and such party shall not disclose or use such information in a
manner contrary to the purposes of this Agreement.  Moreover, all such
information shall be returned to the other party in the event this Agreement is
terminated.


4.4           Notice of Non-Compliance.  Each party shall give prompt notice to
the other party of any representation or warranty made by it in this Agreement
becoming untrue or inaccurate in any respect or the failure by it to comply with
or satisfy in any material respect any covenant, condition or agreement to be
complied with or satisfied by it under this Agreement.


ARTICLE V
Conditions Precedent to GeoBio’s Performance


5.1           Conditions. GeoBio’s obligations hereunder shall be subject to the
satisfaction at or before the Closing Date of all the conditions set forth in
this Article V.  GeoBio may waive any or all of these conditions in whole or in
part without prior notice; provided, however, that no such waiver of a condition
shall constitute a waiver by GeoBio of any other condition of or any of GeoBio’s
other rights or remedies, at law or in equity, if EP shall be in default of any
of its representations, warranties or covenants under this Agreement.
 
5

--------------------------------------------------------------------------------

 


5.2           Accuracy of Representations. Except as otherwise permitted by this
Agreement, all representations and warranties by EP in this Agreement or in any
written statement that shall be delivered to GeoBio by EP under this Agreement
shall be true and accurate on and as of the Closing Date as though made at that
time.


5.3           Performance. EP shall have performed, satisfied and complied with
all covenants, agreements and conditions required by this Agreement to be
performed or complied with by it on or before the Closing Date.


5.4           Absence of Litigation. No action, suit or proceeding, including
injunctive actions, before any court or any governmental body or authority,
pertaining to the transaction contemplated by this Agreement or to its
consummation, shall have been instituted or threatened against EP on or before
the Closing Date.
 
5.5           Officer’s Certificate. EP shall have delivered to GeoBio a
certificate dated the Closing Date signed by the Chief Executive Officer of EP
certifying that each of the conditions specified in this Article has been
fulfilled and that all of the representations set forth in Article II are true
and correct as of the Closing Date.


5.6           Corporate Action. EP shall have obtained the approval of the EP
Security Holders for the transaction contemplated by this Agreement.


5.7           Acceptance of Financial Statements. GeoBio shall have reviewed and
in its sole discretion accepted, prior to the Closing Date, the EP Financial
Statements as set forth in Exhibit 2.5.




ARTICLE VI
Conditions Precedent to EP’s Performance


6.1           Conditions. EP’s obligations hereunder shall be subject to the
satisfaction at or before the Closing Date of all the conditions set forth in
this Article VI. EP may waive any or all of these conditions in whole or in part
without prior notice; provided, however, that no such waiver of a condition
shall constitute a waiver by EP of any other condition of or any of EP’s rights
or remedies, at law or in equity, if GeoBio shall be in default of any of its
representations, warranties or covenants under this Agreement.


6.2           Accuracy of Representations. Except as otherwise permitted by this
Agreement, all representations and warranties by GeoBio in this Agreement or in
any written statement that shall be delivered to EP by GeoBio under this
Agreement shall be true and accurate on and as of the Closing Date as though
made at that time.


6.3           Performance. GeoBio shall have performed, satisfied and complied
with all covenants, agreements and conditions required by this Agreement to be
performed or complied with by it on or before the Closing Date.


6.4           Absence of Litigation. No action, suit or proceeding before any
court or any governmental body or authority, pertaining to the transaction
contemplated by this Agreement or to its consummation, shall have been
instituted or threatened against GeoBio on or before the Closing Date.


6.5           Officer’s Certificate. GeoBio shall have delivered to EP a
certificate dated the Closing Date signed by the Chief Executive Officer of
GeoBio certifying that each of the conditions specified in this Article has been
fulfilled and that all of the representations set forth in Article III are true
and correct as of the Closing Date.


6.6           Payment of Liabilities. On or before the Closing Date, GeoBio
shall have paid any outstanding obligations and liabilities of GeoBio through
the Closing Date, including obligations created subsequent to the execution of
this Agreement.


6.7           Directors of GeoBio. On the Closing Date, the Board of Directors
of GeoBio shall appoint up to two (2) designees of EP to GeoBio Board of
Directors.


6.8           Officers of GeoBio. Concurrent to this Agreement, the Board of
Directors of GeoBio shall execute an employment agreements naming Geoff Meagher
to the position of Chief Executive Officer, David J. Moore to the position of
President, Gary DeLaurentiis to the position of Chief Operations Officer and
David M. Otto to the position of Secretary of GeoBio.  Alan Chaffee shall remain
the Chief Financial Officer of GeoBio.


ARTICLE VII
Closing


7.1           Closing. The closing of this Agreement shall be held at the
offices of The Otto Law Group, PLLC, or at any mutually agreeable place within
ninety (90) days of the mutual execution of this Agreement, unless extended by
mutual agreement.  At the closing:


(a) EP shall deliver to GeoBio (i) copies of Exhibit 1.2 executed by all of the
EP Security Holders, (ii) an assignment of all of the EP Stock to GeoBio, (iii)
the officer’s certificate described in Section 5.5, (iv) signed minutes of its
directors approving this Agreement.


(b) GeoBio shall deliver to EP (i) certificates representing the Shares issued
in the names of the EP Security Holders, (ii) the officer’s certificate
described in Section 6.5, and (iii) signed minutes of its directors approving
this Agreement.
 
 
6

--------------------------------------------------------------------------------

 
ARTICLE VIII
Covenants Subsequent to the Closing Date


8.1           Registration and Listing. Following the Closing Date, GeoBio
shall:


(a) Seek, secure and receive the Financing in accordance with Section 3.6 above;
 
(b) Comply with the Form 8-K requirements of the Securities Exchange Act of 1934
(the “Exchange Act”), including the timely preparation and filing of audited
financial statements as required by Form 8-K; and
 
(c) Clear any Exchange Act Rule 144 sales of GeoBio common stock offered by any
GeoBio common stockholder including affiliates or former affiliates of GeoBio
within forty-eight (48) hours of the filing of the Notice of Sale pursuant to
Rule 144.
 
               8.2   Corporate Action.  GeoBio shall file the required documents
and take the required actions to change its name to “EnviroPlastics Corporation”
or to such other name as deemed acceptable to the directors and management of
GeoBio, within thirty (30) days following the Closing.
 


ARTICLE IX
Miscellaneous


9.1           Captions and Headings. The article and Section headings throughout
this Agreement are for convenience and reference only and shall not define,
limit or add to the meaning of any provision of this Agreement.


9.2           No Oral Change. This Agreement and any provision hereof may not be
waived, changed, modified or discharged orally, but only by an agreement in
writing signed by the party against whom enforcement of any such waiver, change,
modification or discharge is sought.


9.3           Non-Waiver. The failure of any party to insist in any one or more
cases upon the performance of any of the provisions, covenants or conditions of
this Agreement or to exercise any option herein contained shall not be construed
as a waiver or relinquishment for the future of any such provisions, covenants
or conditions.  No waiver by any party of one breach by another party shall be
construed as a waiver with respect to any other subsequent breach.


9.4           Time of Essence. Time is of the essence of this Agreement and of
each and every provision hereof.


9.5           Entire Agreement. This Agreement contains the entire Agreement and
understanding between the parties hereto and supersedes all prior agreements and
understandings.


9.6           Choice of Law. This Agreement and its application shall be
governed by the laws of the State of Washington.


9.7           Counterparts. This Agreement may be executed simultaneously in one
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.


9.8           Notices. All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given on the date of service if served personally on the party to whom notice is
to be given, or on the third day after mailing if mailed to the party to whom
notice is to be given, by first class mail, registered or certified, postage
prepaid, and properly addressed as follows:


GeoBio Energy, Inc.:
 
GeoBio Energy, Inc
c/o The Otto Law Group, PLLC
601 Union Street
Suite 4500
Seattle, WA 98101
Attn:  David M. Otto, Director
 
 
EnviroPlastics Corporation:
 
 
 
8619 N. Division Street
Suite A
Spokane, WA 99208
Attn: Geoff Meagher, CEO
 
 
With a copy to:
 
 
 
The Otto Law Group, PLLC601 Union Street, Suite 4500
Seattle, Washington 98101
Attn: David Otto





9.9           Binding Effect. This Agreement shall inure to and be binding upon
the heirs, executors, personal representatives, successors and assigns of each
of the parties to this Agreement.


9.10           Mutual Cooperation. The parties hereto shall cooperate with each
other to achieve the purpose of this Agreement and shall execute such other and
further documents and take such other and further actions as may be necessary or
convenient to effect the transaction described herein.


9.11           Finders. There are no finders in connection with this
transaction.
 
7

--------------------------------------------------------------------------------

 


9.12           Announcements.  The parties will consult and cooperate with each
other as to the timing and content of any public announcements regarding this
Agreement.


9.13           Expenses. Each party will bear their own expenses, including
legal fees incurred in connection with this Agreement.  The EP Security Holders
shall not be responsible for any costs incurred in connection with the
transaction contemplated by this Agreement.


9.14           Survival of Representations and Warranties. The representations,
warranties, covenants and agreements of the parties set forth in this Agreement
or in any instrument, certificate, opinion or other writing providing for in it,
shall survive the Closing Date.


9.15           Exhibits. As of the execution hereof, the parties have provided
each other with the exhibits described herein.  Any material changes to the
exhibits shall be immediately disclosed to the other party.
 
9.16           Unwinding, Termination, Amendment and Waiver.


(a) Undwinding.                                At any time whatsoever within
ninety (90) days following the Closing Date of this Agreement, this Agreement
may be cancelled and unwound by EP should GeoBio not prove able to provide the
Financing in accordance with Section 3.6 above, and/or the proper and necessary
due diligence materials, information and documents requested in this Agreement
and its Exhibits attached.  In the event of cancellation and unwinding of this
Agreement by either of the Parties, as provided herein, this Agreement shall
forthwith become void and have no effect, without any liability or obligation on
the part of either of the Parties, and such cancellation and unwinding shall not
relieve any party hereto for any intentional breach prior to such cancellation
and unwinding by a party hereto of any of its representations or warranties or
any of its covenants or agreements set forth in this Agreement.  In the event of
cancellation and unwinding of this Agreement, the Parties agree to make a good
faith effort to return all consideration tendered and delivered by the other
Party.


(b) Termination.  This Agreement may be terminated at any time prior to the
Closing Date, whether before or after approval of matters presented in
connection with the share exchange by the stockholders of GeoBio or by the
members of EP:


(1)           By mutual written consent of EP and GeoBio;


(2)           By either EP or GeoBio;


 
(i)
If any court of competent jurisdiction or any governmental, administrative or
regulatory authority, agency or body shall have issued an order, decree or
ruling or taken any other action permanently enjoining, restraining or otherwise
prohibiting the transactions contemplated by this Agreement; or



 
(ii)
If the transaction shall not have been consummated on or before within thirty
(30) days following mutual execution of this Agreement, unless the failure to
consummate the transaction is the result of a material breach of this Agreement
by the party seeking to terminate this Agreement.



(3)           By EP, if GeoBio breaches any of its representations or warranties
hereof or fails to perform in any material respect any of its covenants,
agreements or obligations under this Agreement; and


(4)           By GeoBio, if EP breaches any of its representations or warranties
hereof or fails to perform in any material respect any of its covenants,
agreements or obligations under this Agreement.


 
8

--------------------------------------------------------------------------------

 
(c)           Effect of Termination.  In the event of termination of this
Agreement by either GeoBio or EP, as provided herein, this Agreement shall
forthwith become void and have no effect, without any liability or obligation on
the part of EP or GeoBio, and such termination shall not relieve any party
hereto for any intentional breach prior to such termination by a party hereto of
any of its representations or warranties or any of its covenants or agreements
set forth in this Agreement.


(d)           Extension; Waiver.  At any time prior to the Closing Date, the
parties may, to the extent legally allowed, (a) extend the time for the
performance of any of the obligation of the other acts of the other parties, (b)
waive any inaccuracies in the representations and warranties contained herein or
in any document delivered pursuant hereto or waive compliance with any of the
agreements or conditions contained herein.  Any agreement on the part of a party
to any such extension or waiver shall be valid only if set forth in an
instrument in writing signed on behalf of such party.  The failure of any party
to this Agreement to assert any of its rights under this Agreement or otherwise
shall not constitute a waiver of such rights.


(e)           Procedure for Unwinding, Termination, Amendment, Extension or
Waiver.  An unwinding of this Agreement, a termination of this Agreement, an
amendment of this Agreement or an extension or waiver shall, in order to be
effective, require in the case of EP or GeoBio, action by its respective Board
of Directors or the duly authorized designee of such Board of Directors.


[Remainder of Page Intentionally Blank; Signature Page Follows]
In witness whereof, the parties have executed this Agreement concerning the
exchange of securities on the date indicated above.






GEOBIO ENERGY, INC.
   





By:                                                      


           _______________________
Director












ENVIROPLASTICS CORPORATION    






By:                                                      


_______________________

 
Chief Executive Officer,
Director                                                                                                           




 
9

--------------------------------------------------------------------------------

 


EXHIBIT 1.1


EP Security Holders


EXHIBIT 1.2


EP Subscription Agreements
EXHIBIT 2.5


Financial Statements for EP (if available)
EXHIBIT 2.7


EP Liability Schedule
EXHIBIT 2.8


Provisions for taxes (if any)
EXHIBIT 2.16


Assets of EP
EXHIBIT 2.17


Material Contractsof EP
EXHIBIT 3.5


Financial Statements for GeoBio
EXHIBIT 3.8


GeoBio provisions for Tax Returns(if any)
EXHIBIT 3.17


Material Contracts for GeoBio





